Case 1:19-cv-00883-STV Document 40 Filed 10/08/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


 MICHAEL G. MURPHY, an individual,                          Civil Action No. 1:19-cv-883
 individually and on behalf of all others similarly
 situated,
                       Plaintiff,
         v.

 FLYNN RESTAURANT GROUP, LP, a
 Delaware limited partnership, RB AMERICAN
 GROUP, LLC, d/b/a Arby’s, a Tennessee limited
 liability company, and DOES 1 through 5,

                           Defendants.



                                    STIPULATION FOR DISMISSAL

        Plaintiff, MICHAEL G. MURPHY, and Defendants, FLYNN RESTAURANT GROUP,

LP, and RB AMERICAN GROUP, LLC, by and through their undersigned counsel, hereby

stipulate that:

        1.        This action shall be DISMISSED, with prejudice, as between all parties, and;

        2.        Each party shall bear their own costs and fees, including attorneys’ fees, incurred

in connection with this action.

Dated: October 8, 2020                                 Respectfully Submitted,

 NYE, STIRLING, HALE &                                OGLETREE DEAKINS NASH SMOAK
 MILLER, LLP                                          & STEWART

 /s/ Benjamin J. Sweet                                /s/ Jennifer Rusie
 Benjamin J. Sweet, Esq.                              Jennifer Rusie, Esq.
 1145 Bower Hill Road, Suite 104                      401 Commerce Street, Suite 1200
 Pittsburgh, PA 15243                                 Nashville, TN 37219
 ben@nshmlaw.com                                      jennifer.rusie@ogletreedeakins.com

 Attorneys for Plaintiff                              Attorneys for Defendants
Case 1:19-cv-00883-STV Document 40 Filed 10/08/20 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, I served a true and complete copy of the

foregoing document entitled STIPULATION FOR DISMISSAL via the Court’s CM/ECF

filing system to the following:

                                      Jennifer Rusie, Esq.
                          OGLETREE DEAKINS NASH SMOAK
                                         & STEWART
                 2000 S. Colorado Blvd., Tower 3, Suite 900 Denver, CO 80222
                              jennifer.rusie@ogletreedeakins.com

                     Attorneys for Defendants Flynn Restaurant Group, LP,
                            RB American Group, LLC and Does 1-5


                                                    /s/ Benjamin J. Sweet
                                                    Benjamin J. Sweet




                                                2
